   1:21-cv-00398-MGL-PJG           Date Filed 03/25/21      Entry Number 20       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Jane Doe-5,                                      )          C/A No. 1:21-398-MGL-PJG
                                                 )
                              Plaintiff,         )
                                                 )
       v.                                        )
                                                 )                    ORDER
South Carolina Department of Probation,          )
Parole, and Pardon Services; George Willie       )
Yeldell; Jerry B. Adger; Ashley Finch,           )
                                                 )
                              Defendants.        )
                                                 )

       The court is concerned that it lacks subject matter jurisdiction over Plaintiff’s claims

brought pursuant to the South Carolina Tort Claims Act. See Sossamon v. Texas, 563 U.S. 277,

284 (2011) (“Sovereign immunity principles enforce an important constitutional limitation on the

power of the federal courts. For over a century now, this Court has consistently made clear that

federal jurisdiction over suits against unconsenting States was not contemplated by the

Constitution when establishing the judicial power of the United States.”) (internal quotation marks

and citations omitted); Cunningham v. Gen. Dynamics Info. Tech., Inc., 888 F.3d 640, 649 (4th

Cir. 2018) (“[S]overeign immunity deprives federal courts of jurisdiction to hear claims, and a

court finding that a party is entitled to sovereign immunity must dismiss the action for lack of

subject-matter jurisdiction.”); see also Gaskins v. South Carolina, C/A No. 8:15-4456-JMC-JDA,

2016 WL 8677201, at *3 (D.S.C. Jan. 8, 2016) (observing that a claim sought to be filed initially

in federal court under the South Carolina Tort Claims Act “is not permitted in this federal court

because of the Eleventh Amendment”), adopted by 2016 WL 3207855 (D.S.C. June 10, 2016).

The parties are therefore directed to file legal memoranda on whether the court has subject matter

jurisdiction over those claims. See In re Bulldog Trucking, Inc., 147 F.3d 347, 352 (4th Cir. 1998)

                                            Page 1 of 2
   1:21-cv-00398-MGL-PJG            Date Filed 03/25/21       Entry Number 20         Page 2 of 2




(stating that a federal court is required to sua sponte determine if a valid basis for its jurisdiction

exists); see also Lovern v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999) (providing that although

the absence of subject matter jurisdiction may be raised at any time during the case, determining

jurisdiction at the outset of the litigation is the most efficient procedure). The legal memoranda

shall be filed on or before April 30, 2021.

       IT IS SO ORDERED.




                                               __________________________________________
March 25, 2021                                 Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE




                                              Page 2 of 2
